DETAILED ACTION
1.	 Claims 1-25 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 8, and 21 are objected to because of the following informalities:  
As per claims 8, and 21 the claims similarly recite “wherein the mapping between one or more tokens and alternative terms is based on search terms previously received from one or more customers and attributes of items selected for inclusion in orders by the one or more users after receiving search results for the previously received search terms.” There is not clear if the applicant is referring to the same search terms. To maintain clarity and consistence the search terms previously received and previously received search terms should be recited as “search terms previously received” if they are the same search terms.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, and 21, the claims similarly recite “the one or more users”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes this phrase will be interpreted as one or more users.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claim 1-25 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
	Claims 1-13 are directed to a method.
	Claims 14-25 are directed to a computer program product, i.e. a system.
	Therefore, claims 1-25 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claims 1 and 14, the limitations “segmenting the search query into tokens, each token comprising one or more of the search terms;” of claim 1 and “segment the search query into tokens, each token comprising one or more of the search terms” of claim 14 are equivalent to a person looking at a search string comprising multiple words/terms and segment/separate the search string into multiple search strings comprising a single word/term search string.  It is similar to an evaluation/judgment of the terms that can be separate to form other search terms. 
	The limitations “generating combinations of the tokens segmented from the search query;” of claim 1 and “generate combinations of the tokens segmented from the search query;” of claim 14 are equivalent to a person combine words/terms in a given predefine pool of words/terms producing combinations of the words/terms that can be used as search query. It is similar to an evaluation/judgment of the words/terms in order to generated a continuation of the words/terms.
	The limitations “identifying candidate items from the item graph by comparing each of a plurality of combinations of tokens to the item graph;” of claim 1 and “identify candidate items from the item graph by comparing each of a plurality of combinations of tokens to the item graph;” of claim 14 are equivalent to a person comparing a plurality of items in a given graph to identify a defined candidate item. It is similar to an evaluation/judgment of a graph data.
	The limitations “generating a score for each of at least a set of the identified candidate items;” of claim 1 and “generate a score for each of at least a set of the identified candidate items;” of claim 14 are equivalent to a person looking a set of possible candidate items and start defined a score for each one. It is similar to an evaluation/judgment of a plurality of identified candidate items.
	The limitations “selecting one or more of the identified candidate items based on the scores.” of claim 1 and “select one or more of the identified candidate items based on the scores.” of claim 14 are equivalent to a person judgment to select one candidate items in a pool of candidate items. 

	Dependent claims 2-13, and 15-25 further elaborate upon the recited abstract ideas in claims 1 and 14.
	Accordingly, claims 1-25 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional limitations:
		As per claims 1 and 14, the claims similarly recite the additional limitation of “			receive, at an online concierge system, a search query including one or more search terms from a customer;”
	“retrieve an item graph identifying items, attributes of items, connections between pairs of items and attributes, and connections between pairs of attributes maintained by the online concierge system, where: 	a connection between an item and an attribute indicates that the item has the attribute and a connection between pairs of attributes indicates that the online concierge system previously received one or more orders including different items each having a different attribute of the pair of attributes;” are examples of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering.

	As per claim 14, the claim recites the additional limitations on the claim preamble “A computer program product”, “a non-transitory computer readable storage medium”, “instructions encoded” and “processor” are examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, the additional elements of the limitations invoke computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
	
	Dependent claims 2-13, and 15-25 further elaborate upon the recited abstract ideas in claims 1 and 14, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.

	Therefore, claims 1-25 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim provides an Inventive Concept?
	When considered individually or in combination, the additional limitations of claims 1-25 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	Further, the additional limitations of “receiving, at an online concierge system, a search query including one or more search terms from a customer;”
	“retrieving an item graph identifying items, attributes of items, connections between pairs of items and attributes and, connections between pairs of attributes maintained by the online concierge system, where: a connection between an item and an attribute indicates that the item has the attribute, and a connection between pairs of attributes indicates that the online concierge system previously received one or more orders including different items each having a different attribute of the pair of attributes;” similarly claimed in claims 1, and 14 are an example of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP § 2106.05(d).II). Specifically, the additional limitation is an example of receiving or transmitting data over a network.

	Further, the additional limitations of “A computer program product”, “a non-transitory computer readable storage medium”, “instructions encoded” and “processor” which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
	
	In conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-25 do not amount to significantly more than the judicial exception.
	Thus, claims 1-25 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Raghavan et al. (US 20130218899 A1) in view of Rao (US 20190236740 A1).
	
	As per claim 1, Raghavan teaches a method comprising (Raghavan, fig. 2, par. [0082], a sequence of steps describing a search request. Where the sequence of steps is interpreted as the method):
	receiving a search query including one or more search terms from a customer (Raghavan, fig. 2:210, par. [0082], “At block 210, a server receives an unstructured search request from a requestor. The search request comprises search criteria, including one or more terms (or "keywords").” The search request is interpreted as the search query. The one or more terms (or "keywords") is interpreted as the one or more search terms. The requestor is interpreted as the customer); 
	retrieving an item graph identifying items, attributes of items, connections between pairs of items and attributes and, connections between pairs of attributes maintained by the online concierge system (Raghavan, fig. 4, par. [0191]-[0194], a search result subgraphs. Where the search result subgraphs are interpreted as the retrieving an item graph identifying items. Where the subgraph is the item graph identifying items. The search result subgraph for such a query include nodes 411, 413, 414, 416, and 419. Wherein nodes 411, 413-414 is a subgraph of the search result subgraphs, the nodes 414-416 is also a subgraph of the search result subgraphs, and 416 and 419 is the last subgraph of the search result subgraphs. The nodes 411, 413, 414, 416, and 419 are interpreted as the attributes of items. The edges between the nodes that connect the nodes one to another are interpreted as the connections between pairs of items and attributes. The server is interpreted to maintain the connections between pairs of attributes), where: 
	a connection between an item and an attribute indicates that the item has the attribute (Raghavan, fig. 4, par. [0188], “node 414, labeled "John Doe," is indicated by the directional arrow of edge 454 to have a "Customer" relationship with node 411, labeled "Order 1."” Where the node 414 labeled “John Doe” is interpreted as the item. The node 411, labeled "Order 1." Is interpreted as the attribute. The Edge 454 is interpreted as the connection between an item and an attribute indicates that the item has the attribute);
	segmenting the search query into tokens, each token comprising one or more of the search terms (Raghavan, fig. 2:280, par. [0103], [0111], “query "Larry Ellison stock grants," it is certainly possible that the terms "Larry" and "Ellison" can appear separately inside data objects.” Where the query is a search query and the search terms are segmented/separated into single terms. The single terms are interpreted as token. For example, in the above search the possible tokens are "Larry" and "Ellison"); 
	generating combinations of the tokens segmented from the search query (Raghavan, fig. 2, par. [0103]-[0105], [0111], query reformulation where the terms "Larry" and "Ellison" herein interpreted as the tokens segmented from the search query   is reformulated and more likely that "Larry Ellison" was intended to be searched as a single term. Where the "Larry Ellison" is interpreted as the generated combinations of the tokens "Larry" and "Ellison"); 
	identifying candidate items from the item graph by comparing each of a plurality of combinations of tokens to the item graph (Raghavan, fig. 2, par. [00110]-[0111], “a separate vector of candidate nodes is identified for each term in block 250. At block 255, the dimensionality of the search may be reduced by intersecting candidate node vectors to identify duplicate nodes.” Where the separate vector of candidate nodes is interpreted as the identifying candidate items from the item graph by comparing each of the plurality of combinations of tokens to the item graph. Where each term/token is being compare to identify the candidate nodes. Furthermore, candidate node vectors may be intersected/compared); 
	generating a score for each of at least a set of the identified candidate items (Raghavan, fig. 2, par. [0113], [0116], [0142]-[0146], “the server calculates a ranking score for each search result subgraph.” Where the ranking score is interpreted as the score. Where each search result subgraph is interpreted as the set of the identified candidate items); and 
	selecting one or more of the identified candidate items based on the scores (Raghavan, fig. 2, par. [0144]-[0147], “The server sorts the search result subgraphs based on their ranking scores.” Where the sorts are interpreted to selecting one or more of the identified candidate items based on the scores).
However, it is noted that the prior art of Raghavan does not explicitly teach “at an online concierge system; a connection between pairs of attributes indicates that the online concierge system previously received one or more orders including different items each having a different attribute of the pair of attributes;”
On the other hand, in the same field of endeavor, Rao teaches at an online concierge system (Rao, fig. 1:102, par. [0015]-[0017], an online concierge system 102);
a connection between pairs of attributes indicates that the online concierge system previously received one or more orders including different items each having a different attribute of the pair of attributes (Rao, fig. 5, par. [0038], “The online concierge system 102 (e.g., the inventory management engine 202 using the item availability model 216) identifies 502 an item-warehouse pair. For example, the item and warehouse in the item-warehouse pair may be an item in a received order and warehouse or potential warehouse for picking the items from the received order, e.g., to evaluate the suitability of the warehouse or likelihood of successfully picking the order before the order is picked.” Wherein the item-warehouse pair is interpreted as the connection between pairs of attributes indicates that the online concierge system previously received one or more orders. Further, par. [0044]-[0045], “Thus a set of item-warehouse pairs is identified for each of the grated mozzarella, pizza dough and tomato sauce.” Wherein the grated mozzarella, pizza dough and tomato sauce are interpreted as the different items each having the different attribute of the pair of attributes);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rao that teaches predicting inventory availability in a delivery system into Raghavan that teaches techniques for enhancing search results for unstructured queries on normalized data. Additionally, this would build indices and graphs in advance of the search request in a background process of a server, and then cache the index and graph for use in any number of search results.
The motivation for doing so would be to improve customer satisfaction and reduce time spent by a picker searching for items in a warehouse (Rao par. [0003]). 

	As per claim 2, Raghavan teaches wherein identifying candidate items from the item graph by comparing each of the plurality of combinations of tokens to the item graph comprises: 
	Attorney Docket No. 32584-4734243identifying a candidate item as an item having at least one connection in the item graph to an attribute matching one or more tokens in a combination of tokens (Raghavan, figs. 2-3, par. [0157]-[0160], “for each search term of a multi-term query, a server queries the inverted index disjunctively to locate data objects whose contents or attributes include the search term.” Where the multi-term query has the one or more tokens in the combination of tokens. The contents or attributes include the search term is interpreted as the attribute that is being matching in the multi-term query. The located data object is interpreted as the identified candidate item as the item having at least one connection in the item graph). 

	As per claim 3, Raghavan teaches wherein generating the score for each of at least the set of the identified candidate items comprises: 
	determining a score for the identified candidate item based on a number of attributes matching one or more tokens in a combination of tokens connected to the identified candidate item in the item graph (Raghavan, fig. 4, par. [0145], [0189], “a simple link analysis of graph 400 would produce a relationship score for each node 410-429 that is equal to the number of edges 451-471 that are directed into the node.” Wherein the relationship score for each node is interpreted as the determining the score for the identified candidate item. Wherein the number of edges is interpreted as the number of attributes matching one or more tokens in a combination of tokens connected to the identified candidate item in the item graph).

	As per claim 4, Raghavan teaches wherein determining the score for the identified candidate item based on the number of attributes matching one or more tokens in the combination of tokens connected to the identified candidate item in the item graph comprises: 
	assigning a weight to each attribute matching one or more tokens in the combination of tokens based on a number of connections between the attribute matching one or more tokens in the combination of tokens and the identified candidate item (Raghavan, fig. 4, par. [0189], “John Doe node 414 has three edges 454, 455, and 461 that are directed into it. John Doe node 414 would thus have a relationship score of 4.” Where the relationship scores of 4 is assigned to the John Doe node. The John Doe is interpreted as each attribute matching one or more tokens in the combination of tokens. The three edges 454, 455, and 461 that are directed into John Doe is interpreted as the number of connections between the attribute matching one or more tokens in the combination of tokens and the identified candidate item); and 
	determining the score for the identified candidate item by combining the weighted attributes matching one or more tokens in the combination of tokens (Raghavan, fig. 4, par. [0190], “each node begins with an equal relationship score, and the link analysis involves iteratively transferring a portion of each node's relationship score to all nodes that the node transitions into. In an embodiment, the relationship score for each node is also a function of weights assigned to the different types of edges leading into the node.” Wherein transferring the portion of each node's relationship score is interpreted as the combining the weighted attributes matching one or more tokens in the combination of tokens. After the portion of each node's relationship score is transferred it produce different relationship scores for each node which herein is interpreted as the determining the score for the identified candidate item).

	As per claim 5, Raghavan teaches wherein assigning the weight to each attribute matching one or more tokens in the combination of tokens based on a number of connections between the attribute matching one or more tokens in the combination of tokens and the identified candidate item comprises:
	Attorney Docket No. 32584-4734244identifying a connection between the attribute matching one or more tokens in the combination of tokens and an additional attribute, the additional attribute connected to the identified candidate item (Raghavan, fig. 4, par. [0191], “A search for the terms "John Tablet 95050" would yield three candidate nodes--nodes 413, 414, 419. Since node 411 is the common ancestor of each of these candidate nodes, a search result subgraph for such a query could include nodes 411, 413, 414, 416, and 419.” Where the node 411 herein is considered as the additional attribute connected to the identified candidate item. The candidate items herein are the nodes 413, 414, 419. The common ancestor is interpreted as the identified connection between the attribute matching one or more tokens in the combination of tokens and an additional attribute); 
	retrieving a value included in the connection between the attribute matching one or more tokens in the combination of tokens and the additional attribute, the value based on a number of orders received by the online concierge system including an item having the attribute matching one or more tokens in the combination and including another item having the additional attribute (Raghavan, fig. 4, par. [0191], “a search result subgraph for such a query could include nodes 411, 413, 414, 416, and 419.” Where the node 411 is retrieved as result of the search result. The value of node 411 is interpreted as the value included in the connection between the attribute matching one or more tokens in the combination of tokens and the additional attribute. The nodes 411 and 412 (Orders 1-2) in fig. 4 is interpreted to represent the number of orders received by the online concierge system. The retrieved value of node 411 is interpreted to be based on the number of orders. The value of the nodes 413, 414, 416, and 419 are interpreted to have the item having the attribute matching one or more tokens in the combination and including another item having the additional attribute. For example, the street address “123 Main St”); and 
	modifying the weight assigned to the attribute matching one or more tokens in the combination of tokens based on the value included in the connection between the attribute matching one or more tokens in the combination of tokens and the additional attribute (Raghavan, fig. 4, par. [0192], “since node 414 would likely have the highest priority in view of node 414 having the highest indegrees (which usually translates to a higher relationship score), the subgraph rooted at 414 would be discovered first.” Wherein translates to a higher relationship score is interpreted as the modifying the weight assigned to the attribute matching one or more tokens in the combination of tokens based on the value included in the connection between the attribute matching one or more tokens in the combination of tokens and the additional attribute).

	As per claim 6, Raghavan teaches wherein identifying candidate items from the item graph by comparing each of a plurality of combinations of tokens to the item graph comprises: 
	retrieving a mapping between one or more of the tokens and alternative terms (Raghavan, fig. 2, par. [0089], [0102], “The server, or a candidate nominating component 124 thereof, utilizes the terms received in block 210 disjunctively to locate candidate items in the index of block 230, using any suitable information retrieval technique.” Where the index of block 230 is a map of terms to data objects. Where the terms are interpreted as one or more of the tokens and the data objects is interpreted as the alternative terms); and 
	comparing tokens in a combination of tokens and alternative terms mapped to the tokens in the combination of tokens to the item graph (Raghavan, fig. 2, par. [0089], [0102], “the server may look up each of the terms in the index, and add to the set of candidate items those data objects that are indexed under any of terms.” Where look up each of the terms in the index is interpreted as to comparing tokens in a combination of tokens and alternative terms mapped to the tokens in the combination of tokens to the item graph to identifies a set of candidate data objects).  

	As per claim 7, Raghavan teaches wherein generating the score for each of at least the set of the identified candidate items comprises: 
	determining a plurality of scores for a candidate item, each score corresponding to comparison of tokens in a combination of tokens to the item graph or Attorney Docket No. 32584-4734245corresponding to comparison of alternative terms mapped to one or more tokens in the combination of tokens to the item graph (Raghavan, fig. 2, par. [0116]-[0117], “a metadata-based score is assigned for each of the candidate nodes.” Where metadata-based score is interpreted as the determined a plurality of scores for a candidate item, each score corresponding to comparison of tokens in a combination of tokens to the item graph or corresponding to comparison of alternative terms mapped to one or more tokens in the combination of tokens to the item graph); and 
	selecting the score for the candidate item as a maximum score of the plurality of scores (Raghavan, fig. 2, par. [0117], “the metadata score for a given metadata item may be based on a link analysis of a metadata graph, similar to the link analysis of the data object graph. The link analysis is configured to measure the relative importance of each item in the metadata collection. Metadata items that are more heavily used (or reused) within the metadata collection have higher scores than lesser used metadata items.” Where the metadata score for a given metadata, item is interpreted as the selecting the score for the candidate item as a maximum score of the plurality of scores). 
	As per claim 8, Raghavan teaches wherein the mapping between one or more tokens and alternative terms is based on search terms previously received from one or more customers and attributes of items selected for inclusion in orders by the one or more users after receiving search results for the previously received search terms (Raghavan, fig. 2, par. [0064], [0082], “a server receives an unstructured search request from a requestor.” Where the requestor is interpreted as the one or more customers. The requestor entered with a search terms which is used to mapping between one or more tokens and alternative terms. Further, the mapping is based on the terms and objects. Where the objects can include the attributes of items selected for inclusion in orders by the one or more users after receiving search results for the previously received search terms).

	As per claim 9, Raghavan teaches wherein selecting one or more of the identified candidate items based on the scores comprises: 
	ranking the candidate items based on their corresponding scores (Raghavan, fig. 2, par. [0106], [0142]-[0147], “The server sorts the search result subgraphs based on their ranking scores..” Where the search result subgraphs have the candidate items. The search result subgraphs herein is interpreted as the candidate items); and 
	selecting one or more candidate items having at least a threshold position in the ranking (Raghavan, fig. 2, par. [0144], “search result subgraphs whose ranking score is below a pre-defined threshold score may be pruned.” Wherein search result subgraphs whose ranking score is below a pre-defined threshold score may be pruned is interpreted as the selecting one or more candidate items having at least a threshold position in the ranking. Where the pre-defined threshold score is the threshold position in the ranking).

	As per claim 10, Rao teaches wherein selecting one or more of the identified candidate items based on the scores further comprises: 
	selecting a candidate item for which the online concierge system receives compensation for including in search results having at least an alternative threshold position in the ranking (Rao, par. [0042]-[0046], [0055], “A confidence score threshold may be an item availability probability between 0 and 1. A threshold confidence score may be 0.3, such that in response to a confidence score below 0.3, the picker is instructed to collect new information about an item.” Where the confidence score threshold is interpreted as the alternative threshold position in the ranking. The item is interpreted herein as the selecting a candidate item for which the online concierge system receives compensation).

	As per claim 11, Rao teaches wherein the alternative threshold position is lower in the ranking than the threshold position in the ranking (Rao, par. [0045], [0055], “It is possible that the confidence score for pizza dough confidence score at one or more of the warehouses is below a threshold, given that people frequently make their own pizza dough and it may not be frequently ordered.” Wherein the confidence score at one or more of the warehouses is below a threshold is interpreted as the alternative threshold position is lower in the ranking than the threshold position in the ranking).
	As per claim 12, Raghavan further comprising: transmitting search results comprising the selected one or more identified candidate items to a client device for display to the customer (Raghavan, par. [0154], “where the search result subgraphs are to be sorted by ranking scores, the server may include a ranking score with each new search result subgraph that is pushed to the client, or the client may calculate the ranking score for a search result subgraph itself. In either case, the client may continually sort the display of search result subgraphs based on the ranking scores as the subgraphs are received from the server.” Where the server is push/ transmitting search results to the client device and the client device is displaying it).

	As per claim 13, Rao teaches wherein the connection between the pair of attributes indicates that the online concierge system previously received selections of different items with different attributes of the pair from search results (Rao, fig. 7, par. [0055], “if process 700 receives an order for a specific brand of eggs 704, and the probability that the eggs are available at the warehouse is below a threshold 708, then the alternative options 714 may be other brands of the same kind of egg previously selected by the user (e.g., organic, brown, extra large, etc.)” where the same kind of egg previously selected by the user is interpreted as the received selections of different items with different attributes of the pair from search results. The specific brand of eggs is interpreted as the connection between the pair of attributes indicates that the online concierge system previously received. Where the specific brand of eggs is the indication).  
	As per claim 14, Raghavan teaches a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to (Raghavan, fig. 6, par. [0218], “Computer system 600 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic which in combination with the computer system causes or programs computer system 600 to be a special-purpose machine. According to one embodiment, the techniques herein are performed by computer system 600 in response to processor 604 executing one or more sequences of one or more instructions contained in main memory 606.” Where the programs computer system is interpreted as the computer program product. Further, par. [0219], “The term "storage media" as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operation in a specific fashion.”):
	receive a search query including one or more search terms from a customer (Raghavan, fig. 2:210, par. [0082], “At block 210, a server receives an unstructured search request from a requestor. The search request comprises search criteria, including one or more terms (or "keywords").” The search request is interpreted as the search query. The one or more terms (or "keywords") is interpreted as the one or more search terms. The requestor is interpreted as the customer); 
	retrieve an item graph identifying items, attributes of items, connections between pairs of items and attributes, and connections between pairs of attributes maintained by the online concierge system (Raghavan, fig. 4, par. [0191]-[0194], a search result subgraphs. Where the search result subgraphs are interpreted as the retrieving an item graph identifying items. Where the subgraph is the item graph identifying items. The search result subgraph for such a query include nodes 411, 413, 414, 416, and 419. Wherein nodes 411, 413-414 is a subgraph of the search result subgraphs, the nodes 414-416 is also a subgraph of the search result subgraphs, and 416 and 419 is the last subgraph of the search result subgraphs. The nodes 411, 413, 414, 416, and 419 are interpreted as the attributes of items. The edges between the nodes that connect the nodes one to another are interpreted as the connections between pairs of items and attributes. The server is interpreted to maintain the connections between pairs of attributes), where: 
	a connection between an item and an attribute indicates that the item has the attribute (Raghavan, fig. 4, par. [0188], “node 414, labeled "John Doe," is indicated by the directional arrow of edge 454 to have a "Customer" relationship with node 411, labeled "Order 1."” Where the node 414 labeled “John Doe” is interpreted as the item. The node 411, labeled "Order 1." Is interpreted as the attribute. The Edge 454 is interpreted as the connection between an item and an attribute indicates that the item has the attribute);
	segment the search query into tokens, each token comprising one or more of the search terms (Raghavan, fig. 2:280, par. [0103], [0111], “query "Larry Ellison stock grants," it is certainly possible that the terms "Larry" and "Ellison" can appear separately inside data objects.” Where the query is a search query and the search terms are segmented/separated into single terms. The single terms are interpreted as token. For example, in the above search the possible tokens are "Larry" and "Ellison"); 
	generate combinations of the tokens segmented from the search query (Raghavan, fig. 2, par. [0103]-[0105], [0111], query reformulation where the terms "Larry" and "Ellison" herein interpreted as the tokens segmented from the search query   is reformulated and more likely that "Larry Ellison" was intended to be searched as a single term. Where the "Larry Ellison" is interpreted as the generated combinations of the tokens "Larry" and "Ellison"); 
	Attorney Docket No. 32584-4734247identify candidate items from the item graph by comparing each of a plurality of combinations of tokens to the item graph (Raghavan, fig. 2, par. [00110]-[0111], “a separate vector of candidate nodes is identified for each term in block 250. At block 255, the dimensionality of the search may be reduced by intersecting candidate node vectors to identify duplicate nodes.” Where the separate vector of candidate nodes is interpreted as the identifying candidate items from the item graph by comparing each of the plurality of combinations of tokens to the item graph. Where each term/token is being compare to identify the candidate nodes. Furthermore, candidate node vectors may be intersected/compared); 
	generate a score for each of at least a set of the identified candidate items (Raghavan, fig. 2, par. [0113], [0116], [0142]-[0146], “the server calculates a ranking score for each search result subgraph.” Where the ranking score is interpreted as the score. Where each search result subgraph is interpreted as the set of the identified candidate items); and 
	select one or more of the identified candidate items based on the scores (Raghavan, fig. 2, par. [0144]-[0147], “The server sorts the search result subgraphs based on their ranking scores.” Where the sorts are interpreted to selecting one or more of the identified candidate items based on the scores).
However, it is noted that the prior art of Raghavan does not explicitly teach “at an online concierge system; a connection between pairs of attributes indicates that the online concierge system previously received one or more orders including different items each having a different attribute of the pair of attributes;”
On the other hand, in the same field of endeavor, Rao teaches at an online concierge system (Rao, fig. 1:102, par. [0015]-[0017], an online concierge system 102);
a connection between pairs of attributes indicates that the online concierge system previously received one or more orders including different items each having a different attribute of the pair of attributes (Rao, fig. 5, par. [0038], “The online concierge system 102 (e.g., the inventory management engine 202 using the item availability model 216) identifies 502 an item-warehouse pair. For example, the item and warehouse in the item-warehouse pair may be an item in a received order and warehouse or potential warehouse for picking the items from the received order, e.g., to evaluate the suitability of the warehouse or likelihood of successfully picking the order before the order is picked.” Wherein the item-warehouse pair is interpreted as the connection between pairs of attributes indicates that the online concierge system previously received one or more orders. Further, par. [0044]-[0045], “Thus a set of item-warehouse pairs is identified for each of the grated mozzarella, pizza dough and tomato sauce.” Wherein the grated mozzarella, pizza dough and tomato sauce are interpreted as the different items each having the different attribute of the pair of attributes);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rao that teaches predicting inventory availability in a delivery system into Raghavan that teaches techniques for enhancing search results for unstructured queries on normalized data. Additionally, this would build indices and graphs in advance of the search request in a background process of a server, and then cache the index and graph for use in any number of search results.
The motivation for doing so would be to improve customer satisfaction and reduce time spent by a picker searching for items in a warehouse (Rao par. [0003]). 

	As per claim 15, Raghavan teaches wherein identify candidate items from the item graph by comparing each of the plurality of combinations of tokens to the item graph comprises: 
identify a candidate item as an item having at least one connection in the item graph to an attribute matching one or more tokens in a combination of tokens (Raghavan, figs. 2-3, par. [0157]-[0160], “for each search term of a multi-term query, a server queries the inverted index disjunctively to locate data objects whose contents or attributes include the search term.” Where the multi-term query has the one or more tokens in the combination of tokens. The contents or attributes include the search term is interpreted as the attribute that is being matching in the multi-term query. The located data object is interpreted as the identified candidate item as the item having at least one connection in the item graph).

	As per claim 16, Raghavan teaches wherein generate the score for each of at least the set of the identified candidate items comprises: 
determine a score for the identified candidate item based on a number of attributes matching one or more tokens in a combination of tokens connected to the identified candidate item in the item graph (Raghavan, fig. 4, par. [0145], [0189], “a simple link analysis of graph 400 would produce a relationship score for each node 410-429 that is equal to the number of edges 451-471 that are directed into the node.” Wherein the relationship score for each node is interpreted as the determining the score for the identified candidate item. Wherein the number of edges is interpreted as the number of attributes matching one or more tokens in a combination of tokens connected to the identified candidate item in the item graph).

	As per claim 17, Raghavan teaches wherein determine the score for the identified candidate item based on the number of attributes matching one or more tokens in the combination of tokens connected to the identified candidate item in the item graph comprises: 
	assign a weight to each attribute matching one or more tokens in the combination of tokens based on a number of connections between the attribute matching one or more tokens in the combination of tokens and the identified candidate item (Raghavan, fig. 4, par. [0189], “John Doe node 414 has three edges 454, 455, and 461 that are directed into it. John Doe node 414 would thus have a relationship score of 4.” Where the relationship scores of 4 is assigned to the John Doe node. The John Doe is interpreted as each attribute matching one or more tokens in the combination of tokens. The three edges 454, 455, and 461 that are directed into John Doe is interpreted as the number of connections between the attribute matching one or more tokens in the combination of tokens and the identified candidate item); and 
Attorney Docket No. 32584-4734248determine the score for the identified candidate item by combining the weighted attributes matching one or more tokens in the combination of tokens (Raghavan, fig. 4, par. [0190], “each node begins with an equal relationship score, and the link analysis involves iteratively transferring a portion of each node's relationship score to all nodes that the node transitions into. In an embodiment, the relationship score for each node is also a function of weights assigned to the different types of edges leading into the node.” Wherein transferring the portion of each node's relationship score is interpreted as the combining the weighted attributes matching one or more tokens in the combination of tokens. After the portion of each node's relationship score is transferred it produce different relationship scores for each node which herein is interpreted as the determining the score for the identified candidate item).

	As per claim 18, Raghavan teaches wherein assigning the weight to each attribute matching one or more tokens in the combination of tokens based on a number of connections between the attribute matching one or more tokens in the combination of tokens and the identified candidate item comprises: 
	identify a connection between the attribute matching one or more tokens in the combination of tokens and an additional attribute, the additional attribute connected to the identified candidate item (Raghavan, fig. 4, par. [0191], “A search for the terms "John Tablet 95050" would yield three candidate nodes--nodes 413, 414, 419. Since node 411 is the common ancestor of each of these candidate nodes, a search result subgraph for such a query could include nodes 411, 413, 414, 416, and 419.” Where the node 411 herein is considered as the additional attribute connected to the identified candidate item. The candidate items herein are the nodes 413, 414, 419. The common ancestor is interpreted as the identified connection between the attribute matching one or more tokens in the combination of tokens and an additional attribute); 
	retrieve a value included in the connection between the attribute matching one or more tokens in the combination of tokens and the additional attribute, the value based on a number of orders received by the online concierge system including an item having the attribute matching one or more tokens in the combination and including another item having the additional attribute (Raghavan, fig. 4, par. [0191], “a search result subgraph for such a query could include nodes 411, 413, 414, 416, and 419.” Where the node 411 is retrieved as result of the search result. The value of node 411 is interpreted as the value included in the connection between the attribute matching one or more tokens in the combination of tokens and the additional attribute. The nodes 411 and 412 (Orders 1-2) in fig. 4 is interpreted to represent the number of orders received by the online concierge system. The retrieved value of node 411 is interpreted to be based on the number of orders. The value of the nodes 413, 414, 416, and 419 are interpreted to have the item having the attribute matching one or more tokens in the combination and including another item having the additional attribute. For example, the street address “123 Main St”); and 
modify the weight assigned to the attribute matching one or more tokens in the combination of tokens based on the value included in the connection between the attribute matching one or more tokens in the combination of tokens and the additional attribute (Raghavan, fig. 4, par. [0192], “since node 414 would likely have the highest priority in view of node 414 having the highest indegrees (which usually translates to a higher relationship score), the subgraph rooted at 414 would be discovered first.” Wherein translates to a higher relationship score is interpreted as the modifying the weight assigned to the attribute matching one or more tokens in the combination of tokens based on the value included in the connection between the attribute matching one or more tokens in the combination of tokens and the additional attribute).

	As per claim 19, Raghavan teaches wherein identify candidate items from the item graph by comparing each of a plurality of combinations of tokens to the item graph comprises: 
	retrieve a mapping between one or more of the tokens and alternative terms (Raghavan, fig. 2, par. [0089], [0102], “The server, or a candidate nominating component 124 thereof, utilizes the terms received in block 210 disjunctively to locate candidate items in the index of block 230, using any suitable information retrieval technique.” Where the index of block 230 is a map of terms to data objects. Where the terms are interpreted as one or more of the tokens and the data objects is interpreted as the alternative terms); and 
Attorney Docket No. 32584-4734249compare tokens in a combination of tokens and alternative terms mapped to the tokens in the combination of tokens to the item graph (Raghavan, fig. 2, par. [0089], [0102], “the server may look up each of the terms in the index, and add to the set of candidate items those data objects that are indexed under any of terms.” Where look up each of the terms in the index is interpreted as to comparing tokens in a combination of tokens and alternative terms mapped to the tokens in the combination of tokens to the item graph to identifies a set of candidate data objects).

	As per claim 20, Raghavan teaches wherein generate the score for each of at least the set of the identified candidate items comprises: 
	determine a plurality of scores for a candidate item, each score corresponding to comparison of tokens in a combination of tokens to the item graph or corresponding to comparison of alternative terms mapped to one or more tokens in the combination of tokens to the item graph (Raghavan, fig. 2, par. [0116]-[0117], “a metadata-based score is assigned for each of the candidate nodes.” Where metadata-based score is interpreted as the determined a plurality of scores for a candidate item, each score corresponding to comparison of tokens in a combination of tokens to the item graph or corresponding to comparison of alternative terms mapped to one or more tokens in the combination of tokens to the item graph); and 
select the score for the candidate item as a maximum score of the plurality of scores (Raghavan, fig. 2, par. [0117], “the metadata score for a given metadata item may be based on a link analysis of a metadata graph, similar to the link analysis of the data object graph. The link analysis is configured to measure the relative importance of each item in the metadata collection. Metadata items that are more heavily used (or reused) within the metadata collection have higher scores than lesser used metadata items.” Where the metadata score for a given metadata, item is interpreted as the selecting the score for the candidate item as a maximum score of the plurality of scores).  

As per claim 21, Raghavan teaches wherein the mapping between one or more tokens and alternative terms is based on search terms previously received from one or more customers and attributes of items selected for inclusion in orders by the one or more users after receiving search results for the previously received search terms (Raghavan, fig. 2, par. [0064], [0082], “a server receives an unstructured search request from a requestor.” Where the requestor is interpreted as the one or more customers. The requestor entered with a search terms which is used to mapping between one or more tokens and alternative terms. Further, the mapping is based on the terms and objects. Where the objects can include the attributes of items selected for inclusion in orders by the one or more users after receiving search results for the previously received search terms).

	As per claim 22, Raghavan teaches wherein select one or more of the identified candidate items based on the scores comprises: 
	rank the candidate items based on their corresponding scores (Raghavan, fig. 2, par. [0106], [0142]-[0147], “The server sorts the search result subgraphs based on their ranking scores..” Where the search result subgraphs have the candidate items. The search result subgraphs herein is interpreted as the candidate items); and 
select one or more candidate items having at least a threshold position in the ranking (Raghavan, fig. 2, par. [0144], “search result subgraphs whose ranking score is below a pre-defined threshold score may be pruned.” Wherein search result subgraphs whose ranking score is below a pre-defined threshold score may be pruned is interpreted as the selecting one or more candidate items having at least a threshold position in the ranking. Where the pre-defined threshold score is the threshold position in the ranking).

	As per claim 23, Rao teaches wherein select one or more of the identified candidate items based on the scores further comprises: 
Attorney Docket No. 32584-4734250select a candidate item for which the online concierge system receives compensation for including in search results having at least an alternative threshold position in the ranking (Rao, par. [0042]-[0046], [0055], “A confidence score threshold may be an item availability probability between 0 and 1. A threshold confidence score may be 0.3, such that in response to a confidence score below 0.3, the picker is instructed to collect new information about an item.” Where the confidence score threshold is interpreted as the alternative threshold position in the ranking. The item is interpreted herein as the selecting a candidate item for which the online concierge system receives compensation).
As per claim 24, Raghavan teaches transmit search results comprising the selected one or more identified candidate items to a client device for display to the customer (Raghavan, par. [0154], “where the search result subgraphs are to be sorted by ranking scores, the server may include a ranking score with each new search result subgraph that is pushed to the client, or the client may calculate the ranking score for a search result subgraph itself. In either case, the client may continually sort the display of search result subgraphs based on the ranking scores as the subgraphs are received from the server.” Where the server is push/ transmitting search results to the client device and the client device is displaying it).

	As per claim 25, Rao teaches wherein the connection between the pair of attributes indicates that the online concierge system previously received selections of different items with different attributes of the pair from search results (Rao, fig. 7, par. [0055], “if process 700 receives an order for a specific brand of eggs 704, and the probability that the eggs are available at the warehouse is below a threshold 708, then the alternative options 714 may be other brands of the same kind of egg previously selected by the user (e.g., organic, brown, extra large, etc.)” where the same kind of egg previously selected by the user is interpreted as the received selections of different items with different attributes of the pair from search results. The specific brand of eggs is interpreted as the connection between the pair of attributes indicates that the online concierge system previously received. Where the specific brand of eggs is the indication).

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Broekhuijsen (US 8982129 B1), teaches mapping graph data to a tree structure on a computing device.
	Rouse et al. (US 20140278986 A1), teaches rankings of items of content are derived based on the tags and tag relationships.
	Gutnik et al. (US 20190205973 A1), teaches identifying and recommending content objects based on social-networking information.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157